Citation Nr: 0921745	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-22 114	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from 
September 1948 to October 1957, and in the U.S. Air Force 
from October 1957 to October 1965, and May 1969 to February 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
September 1948 to October 1965, and May 1969 to February 
1973.

2.  On May 14, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.  In 
the present case, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


